Name: Council Regulation (EU, Euratom) NoÃ 699/2011 of 18Ã July 2011 adjusting the correction coefficients applicable to the remuneration and pensions of officials and other servants of the European Union
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  economic conditions;  EU institutions and European civil service;  Europe
 Date Published: nan

 21.7.2011 EN Official Journal of the European Union L 190/1 COUNCIL REGULATION (EU, EURATOM) No 699/2011 of 18 July 2011 adjusting the correction coefficients applicable to the remuneration and pensions of officials and other servants of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of Employment of other servants of the Union, laid down in Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular Articles 64, 65(2) of the Staff Regulations and Annexes VII, XI and XIII thereto, and the first paragraph of Article 20, Articles 64 and 92 of the Conditions of Employment of Other Servants, Having regard to the proposal from the European Commission, Whereas: There was a substantial increase in the cost of living in Estonia in the period from June to December 2010, the correction coefficients applied to the remuneration of officials and other servants of the Union should therefore be adjusted, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 January 2011, the correction coefficients applicable, under Article 64 of the Staff Regulations, to the remuneration of officials and other servants employed in the country listed below shall be as follows: Estonia: 78,5. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 56, 4.3.1968, p. 1.